Case 18-11339-BLS Doc 28 Filed 01/30/19 Page 1 of 1

B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

District of Delaware

Ange|a C. Sbrig|ia

In re Georqe Sbriq|ia , Case No. 18-11339-BLS

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under ll U.S.C. § llll(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

 

 

Wi|mington Savings Fund Society, FSB, Wi|mington Savings Fund Society, FSB,
as Owner Trustee of the Residentia| as Owner Trustee of the Residentia| Credit
Credit Opportunities Trust V-C Opportunities Trust V-B
Name of Transferee Name of Transferor
Name and Address Where notices to transferee Court Claim # (if known): 16-1
should be sent: Amount of Claim: $262,420.09
A|V||P Management Date Claim Filed: 08/15/2018

3020 O|d Ranch Parkway, Ste. 180
Sea| Beach, CA 90740
Phone; 800-931-2424 Phone: 800-931-2424
Last Four Digits of Acct #: 9498 Last Four Digits of Acct. #: 9498

 

Name and Address where transferee payments
should be sent (if different from above):

c/o FC| Lender Services, |nc.

PO BOX 27370

Anaheim Hi||sl CA 92809

Phone:

Last Four Digits of Acct #: 9498

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ D. Anthony Sotti|e Date: 01/30/2019
Transferee/Transferee’s Agent

Penaltyfor making a false statement Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

